Citation Nr: 0501660	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-35 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  In August 1961, the RO denied entitlement to service 
connection for spondylolisthesis.  This determination was 
upheld on appeal by the Board in a decision of February 1962.

2.  In March 1969, the RO again denied entitlement to service 
connection for spondylolisthesis, noting that no new and 
material evidence had been presented to reopen the claim.  

3.  In December 1972, the RO again denied entitlement to 
service connection for spondylolisthesis, noting that no new 
and material evidence had been presented to reopen the claim.  
The veteran was provided notice of the denial and did not 
thereafter appeal.

4.  The evidence received since the December 1972 decision is 
new and material and serves to reopen the claim for service 
connection for spondylolisthesis.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Notably, 
however, as the claim is favorable to the extent indicated 
further discussion of VA's compliance with the VCAA is 
obviated.

The issue of the veteran's entitlement to service connection 
for spondylolisthesis was denied by the RO in a rating 
decision of August 1961.  At that time, the RO denied 
entitlement because there was no evidence that the veteran's 
spondylolisthesis was incurred in or aggravated by service.  
This determination was upheld on appeal by the Board in a 
decision of February 1962.  In March 1969, the RO again 
denied entitlement to service connection for 
spondylolisthesis, noting that no new and material evidence 
had been presented to reopen the claim.  In November 1972, 
the veteran attempted to reopen the claim.  In a December 
1972 decision the RO again found that no new and material had 
been presented.  The veteran was provided notice of the 
denial and did not thereafter appeal.  As well, no additional 
evidence was thereafter submitted within the applicable one-
year period  Based on the foregoing, the December 1972 action 
is final.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  As noted, 38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Received by the RO in April 2002 was the veteran's claim to 
reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.

On file at the time of the December 1972 decision were the 
veteran's service medical records, which contained the report 
of a service medical board.  Also then of record were letters 
and medical evidence which the veteran submitted to support 
his contention that he was injured in service and not 
beforehand.

Evidence presented since the December 1972 rating decision 
includes VA and private medical records.  Of particular 
significance is a statement from the veteran's private 
physician, Michael S. Riley, M.D., dated in July 2004.  Dr. 
Riley indicated that he reviewed the veteran's military 
service records and paid particular attention to his back 
problem.  He stated that the available information was 
entirely consistent with the veteran's description of events.  
He reported that in his professional opinion it was more 
likely than not that the veteran suffered an injury to his 
lower back in service and that this has resulted in a chronic 
back problem.  A similar opinion from Larry E. Deng, M.D., 
was submitted in August 2004.

The opinions of Dr. Riley and Dr. Ding are both new and 
material, and they serve to reopen this claim.  38 U.S.C.A. 
§ 5108.

To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
spondylolisthesis.


REMAND

The veteran contends that he incurred a low back disorder 
following an in-service injury.  He further contends that 
contrary to Army Medical Board findings, he did not have a 
pre-existing back disability prior to his military service.  
Notably, however, the record shows that the veteran has not 
had a VA examination which addresses the etiology of this 
disorder.  Additionally, while private treatment records from 
July and August 2004 show private physicians opining that a 
chronic low back disorder was caused by an in-service, the 
office records from those physicians are not currently of 
record.  Moreover, as the veteran is in receipt of Social 
Security benefits, those records should be secured.    

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim the 
case is remanded for the following actions:

1.  The RO should obtain from the SSA the 
medical records pertinent to the 
appellant's award of Social Security 
disability benefits.

2.  The RO should contact the appellant 
and request that he identify all 
providers who have treated his low back 
disorder since his separation from active 
duty.  Thereafter, the RO should attempt 
to secure all pertinent medical records 
which have yet to be secured, to 
particularly include any pertinent 
records from Drs. Deng and Riley.  All 
attempts to secure any pertinent records 
must be documented in the claims file.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examining physician must review the 
claims folder, to particularly include 
the service medical records and the 
private medical opinions offered in 2004.  
All indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner must then opine whether it is at 
least as likely as not that any currently 
diagnosed back disorder, to include 
spondylolisthesis,  was incurred or 
aggravated inservice.  If the examiner 
concludes that such a disorder was not 
incurred, she/he must distinguish their 
opinion from that offered by Drs. Deng 
and Riley.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


